Citation Nr: 0926063	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbosacral strain.  

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.N.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard from 
October 1977 to July 1978, and had active duty for training 
from April to July 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which, in part, denied an increased rating for the 
Veteran's low back disability.  In January 2007, a hearing 
was held at the RO before the undersigned member of the 
Board.  The Board remanded the issue on appeal for additional 
development in February 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's low back disability is manifested by 
chronic pain and limitation of motion without radiculopathy 
or other neurological impairment; functional loss of use due 
to pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 
(prior to 9/26/03) and 5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  


In this case, letters dated in May 2004 and May 2008, were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
With respect to notice under the holding in Vazquez-Flores, 
the May 2008 letter notified her that she must submit medical 
evidence that showed that her disability had increased in 
severity and how it impacted on her employment, and included 
the diagnostic criteria for establishing a higher rating for 
her low back disability.  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for an increased rating for her low back.  
Although the May 2008 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in March 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate her claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist her 
in obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of her 
responsibility to submit evidence which showed that her 
disability had worsened, of what evidence was necessary for 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by her have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA on at least three occasions during the 
pendency of the appeal and testified at a hearing before the 
undersigned member of the Board at the RO in January 2007.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
collectively the VA examinations obtained in this case are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and fully addresses the relevant rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Thus, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Based on the foregoing, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on the 
merits at this time, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of her claim, and the error 
was harmless).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006).  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Regulations

The Veteran's low back disability is rated 40 percent 
disabling under Diagnostic Code (DC) 5237 for lumbosacral 
strain.  The regulations provide for evaluation of the spine 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  



Factual Background & Analysis

Initially, the Board notes that the Veteran was examined by 
VA on three occasions during the pendency of this appeal and 
was seen on an outpatient basis on numerous occasions for 
various maladies from 2004 to the present.  The Veteran's 
complaints and the clinical and diagnostic findings on all of 
the medical reports of record were not materially different 
and showed that the low back disability was manifested 
principally by chronic pain and limitation of motion.  The VA 
outpatient notes showed treatment at the pain clinic for 
multiple orthopedic problems and included few clinical 
findings pertaining to the Veteran's low back disability.  As 
the information in the reports are duplicative of the VA 
examinations, further discussion of those records would be 
redundant.  

Although the Veteran was examined by VA in June 2004, the 
clinical findings pertaining to the low back disability were 
somewhat limited and incomplete.  At that time, the Veteran 
complained of chronic low back pain radiating into both lower 
extremities.  The examiner noted that the Veteran walked 
gingerly because of bilateral foot tenderness from recent 
bunion and hammertoe surgery on her feet, and that she also 
had other orthopedic problems, including trochanteric 
bursitis which affected her gait and ambulation.  On 
examination, forward flexion was to 40 degrees with extension 
and left and right rotation to 20 digress.  The examiner 
indicated that the Veteran was not in a state of increased 
activity or exacerbation and that he could not comment on any 
additional functional impairment on increased activity or 
during flare-ups.  He opined, however, that the Veteran's 
radiating leg pain was not related to the low back 
disability.  

On VA examination in December 2005, the examiner noted a 
history of degenerative disc disease at L4-5 without nerve 
impingement and some mild facet arthroplasty on a VA MRI in 
2002, and a partially completed October 2005 VA EMG study 
which showed no peripheral neuropathy, radiculopathy, or 
neuropathy in the muscles tested.  The Veteran was apparently 
unable to complete the study due to pain.  Other medical 
problems included fibromyalgia, depression, alcohol abuse, 
mild L3-4 and moderate L4-5 disc herniation and a history of 
left posterior thigh pain and left anterior calf numbness.  
On examination, the Veteran walked slowly with no consistent 
abnormality of gait.  There was tenderness to palpation over 
the entire low back area but no palpable muscle spasms.  
Forward flexion was to 25 degrees, extension to 20 degrees, 
and lateral rotation to 30 degrees, bilaterally.  Right 
lateral flexion was to 10 degrees with left lateral flexion 
to 15 degrees.  The examiner noted that the Veteran 
complained of pain on all movement, so there was never a time 
when she had pain-free movement.  He also noted that the 
Veteran's response to palpation of her legs was 
disproportionate to any possible neuromuscular condition and, 
given the negative EMG findings, even though only a partial 
study, opined that the Veteran's complaints could not be 
attributed solely to any physical condition.  The uncertainty 
of the Veteran's symptoms were documented over many years and 
in multiple visits.  The examiner indicated that while the 
Veteran reported incapacitating episodes 25 to 30 times a 
year, lasting three to four days at a time, the true cause of 
her incapacitation could not be elicited and opined that they 
were not strictly related to any specific service-connected 
disability.  The examiner commented that he was totally 
unconvinced of the veracity of the Veteran's history and 
could not offer an assessment as to any additional functional 
impairment due to pain, fatigue, lack of endurance, or on 
repetitive movement.  

When examined by VA in July 2008, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history, 
including a May 2006 VA MRI study which revealed multi-level 
disc disease of the lumbar spine.  The Veteran reported 
difficulty with prolonged sitting, standing, and walking for 
more than 10 minutes or bending and lifting more than two 
pounds due to low back pain.  On examination, active and 
passive motion measured by goniometer showed flexion to 40 
degrees and extension to 20 degrees.  Right and left lateral 
flexion was to 20 degrees and rotation was to 30 degrees, 
bilaterally, with pain in the last 10 degrees of motion in 
all modalities.  There was no additional limitation of motion 
on repetitive movement due to pain, fatigue, weakness, or 
lack of endurance, and the Veteran denied any flare-ups.  The 
examiner indicated that there was no evidence of any 
neurological impairment associated with the low back 
disability, and the Veteran denied any incapacitating 
episodes over the previous 12 months.  The diagnosis was 
lumbar strain with a history of multi-level disc disease of 
the lumbar spine; moderately to severely active at the time 
of examination.  

The objective findings on the VA examinations during the 
pendency of this appeal were not materially different and was 
manifested primarily by pain and limitation of motion of the 
lumbosacral spine.  Forward flexion of the thoracolumbar 
spine was to no less than 25 degrees, with a combined range 
of motion of no less than 130 degrees.  Applying the clinical 
findings to the General Rating Formula, the Veteran's low 
back disability would equate to no more than a 40 percent 
evaluation.  Other than complaints of pain and limitation of 
motion, the objective findings did not show any neurological 
impairment.  Although the Veteran reported incapacitating 
episodes when examined by VA in December 2005, the objective 
evidence of record, including the numerous VA outpatient 
notes from 2004 to the present, do not reflect any 
incapacitating episodes (periods of acute signs and symptoms 
that requires bed rest prescribed by a physician and 
treatment by a physician) at any time during the pendency of 
the appeal.  Thus, a rating in excess of 40 percent based on 
incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, there was no objective evidence of 
radiculopathy compatible with sciatic neuropathy on any of 
the VA examinations discussed above or on any of the 
neurology outpatient notes during the pendency of this 
appeal.  Other than vague complaints of radiating leg pain, 
the objective findings did not show any neurological 
abnormalities associated with the Veteran's low back 
disability.  (See April and August 2004, and March 2005 
neurology notes).  Therefore, a compensable evaluation would 
not be warranted under DC 8520 for mild incomplete paralysis 
of the sciatic nerve.  Additionally, there is no objective 
evidence of any associated abnormalities, such as bowel or 
bladder impairment which would provide a basis for assigning 
a separate rating under Note 1.  The Board points out that 
the criteria for rating disabilities of the spine apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2008).  By separately evaluating 
and combining the neurologic and orthopedic manifestations of 
the Veteran's low back disability, a combined evaluation in 
excess of 40 percent is not warranted.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this case, while the Veteran has limitation of motion of 
the lumbosacral spine due to pain, an evaluation in excess of 
40 percent could be assigned only if there was a resulting 
functional loss commensurate with unfavorable ankylosis of 
the thoracolumbar, or the entire spine.  Here, the Veteran is 
not shown to have a corresponding functional loss.  There is 
no evidence of muscle weakness, atrophy or any neurological 
impairment referable to the lumbosacral spine.  The objective 
evidence does not show more than moderate to severe 
limitation of motion when pain is considered, and no 
objective signs or manifestations of any additional 
functional impairment.  

As noted, under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Other than the Veteran's report of pain, there was no 
evidence of visible behavior or adequate pathology to suggest 
that any additional functional impairment was commensurate 
with the criteria necessary for an evaluation in excess of 40 
percent.  Moreover, the VA examiner in July 2008 indicated 
specifically that there was no additional limitation of 
motion due to pain, weakness, fatigability, incoordination, 
or on repetitive use.  The Court has held that, "a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In light of the clinical findings of 
record, the Board finds that an increased evaluation based on 
additional functional loss due to the factors set forth above 
have not been demonstrated during the pendency of this 
appeal.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, her belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from her low back disability does not suggest that 
she has sufficient symptoms so as to a warrant an evaluation 
in excess of 40 percent.  Accordingly, the Board finds that 
the 40 percent evaluation assigned for the low back 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher rating.  Accordingly, an increased 
evaluation is not warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this regard, the Board notes that although the Veteran was 
found to be totally disabled by the Social Security 
Administration in May 2007, the award was based on a number 
of medical problems, including her low back disability.  The 
Veteran does not claim nor does the record show any periods 
of hospitalization for her low back disability, nor is there 
any objective evidence of marked interference with employment 
due solely to the service-connected low back disability.  In 
this case, the manifestations of the Veteran's back 
disability are consistent with the schedular criteria, and 
there is no objective evidence that the manifestations of the 
low back disability are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from the Veteran's low back disability would be in excess of 
that contemplated by assigned evaluation.  Therefore, 
referral of this case for extraschedular consideration is not 
in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In light of the discussion above, the Board finds that the 40 
percent evaluation assigned for the Veteran's low back 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  




ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


